Citation Nr: 1514286	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

Bilateral hearing loss was not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking it to an incident of service origin, to include acoustic trauma.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

The RO notified the Veteran of the evidence needed to substantiate this claim in an April 2012 pre-adjudication letter.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims by the above-cited letter. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
VA has also satisfied its duty to assist the Veteran under the VCAA by gathering relevant records. VA met its duty to assist in this case by obtaining the Veteran's service treatment records, VA treatment records, dated from June 2013 to December 2014, private medical records, and statements and hearing testimony of the Veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c). 

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations of the Veteran.  VA provided an audiometric evaluation and opinion in October 2012 and February 2013.  (See October 2012 and February 2013 VA Hearing Loss and Tinnitus and examination reports).  Copies of those examination reports have been associated with the Veteran's electronic record.  As will be discussed in more detail below, the Board finds an October 2012 VA audiologist's opinion to be of diminished probative value because she did not convert the Rudmose Audiogram at service induction from ASA to ISO standards.  Conversely, the Board finds the February 2013 VA examiner's conclusion to be probative evidence against the claim.  The February 2013 VA examiner interviewed the Veteran and conducted an examination, recorded clinical findings, and documented the Veteran's subjective complaints.  In the February 2013 opinion, the VA examiner converted the Veteran's pure tone thresholds from a Rudmose Audiogram at service entrance on January 30, 1960 from American Standards Associates (ASA) units to International Standards Organization (ISO) units.  In addition, the February 2013 VA examiner supported his opinion with references to medical studies issued by the Institute of Medicine (IOM).  (See February 2013 VA opinion).  The Board finds the above-cited VA February 2013 VA examiner's opinion adequate upon which to evaluate the service connection claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board acknowledges the Veteran's representative's argument that the February 2013 VA examiner's opinion is inadequate because it was based on inaccurate facts, namely that an audiometric examination was not performed at service separation.  The Veteran's representative argued that an audiometric examination was not performed at service discharge in 1971 as evidenced by an absence of a "hearing card" and a handwritten form in addition to the typographed separation examination report.  Thus, the Veteran's representative appears to argue that the reported puretone thresholds of zero decibels from 500-4000 Hertz, bilaterally, as recorded on the December 1971 separation examination report, are indicative of an absence of an audiometric hearing examination having been performed, as opposed to the Veteran having scored zero decibels at 500-4000 Hertz.  (See VA Form 646, Veteran's Representative's Statement in Appealed Case, dated and signed by the Veteran's representative in September 2014 and Transcript (T.) at page (pg.) 3)).  The Board is not aware of any rule stating that an examination is inadequate if it is not accompanied by a hearing card or handwritten report.  There is no indication, other that the Veteran's and his representative's assertions made decades after the Veteran's discharge in 1971, that the audiometric results at discharge were representative of an absence of an audiological examination.  Overall, and for the reasons previously discussed herein, the Board finds that the February 2013 VA examiner thoroughly considered all of the evidence before him and that opinion is adequate.  Thus, the Board finds that further examination is not necessary regarding the issue on appeal.  

Finally, in October 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the above-cited hearing, the undersigned Acting Veterans Law Judge identified the issue on appeal as entitlement to service connection for a bilateral hearing loss disability.  (T. at pg. 3).  Information was solicited regarding the onset, and post-service history and treatment for his hearing loss. (T. at pages (pgs.) 3-5)).  Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the above-referenced service connection claim.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the above-cited earlier service connection claim based on the current record.

The Board finds the record as it stands includes adequate evidence to allow the Board to decide service connection claim decided in the decision below. Additionally, the Veteran has not identified any relevant evidence that is outstanding.  In fact, during the October 2014 hearing before the undersigned, the Veteran testified that he had received treatment for his hearing loss from the VA.  VA treatment reports, dated from June 2013 to December 2014, have been received and uploaded to his Virtual VA electronic claims file.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim of entitlement to service connection for a bilateral hearing loss disability.  As such, appellate review may proceed without prejudice to the Veteran.

II. Analysis

After a discussion of the general laws and regulations pertaining to service connection claims, the Board will adjudicate the claim for service connection for a bilateral hearing loss disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

 For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include organic diseases of the nervous system (e.g., sensorineural hearing loss), a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the tenets of 3.303(b) are applicable to the claim for service connection for a bilateral hearing loss disability. 

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for a bilateral hearing loss disability.  He contends, in part, that he has a bilateral hearing loss disability that is the result of acoustic trauma from machine guns and cannons without hearing protection from having worked as a wireman in an artillery division.  He maintains that part of his job was to implement target weapons and to receive the coordinates for where the weaponry needed to be hit.  (See October 2012 VA Hearing Loss and Tinnitus examination report).  

The Board will deny the claim for service connection for a bilateral hearing loss disability because the preponderance of the evidence of record is against a nexus to military service. 

Regarding Shedden element number one (1), evidence of a current disability, an October 2012 VA audiometric examination reflects that the Veteran has a bilateral hearing loss disability for VA compensation purposes in accordance with 38 C.F.R. § 3.385 (2014).  (See October 2012 VA audiometric examination report reflecting that the Veteran had 65 decibels or more at 3000 Hz in the both ears)). Thus, Shedden element number one (1), evidence of a current disability, has been met.
Concerning Shedden element number two (2), evidence of an in-service disease or injury, a service enlistment examination report, dated January 30, 1969, reflects that the Veteran's ears were evaluated as "normal."  This report contained the interpreted results from a Rudmose Audiogram performed on that same date using the American Standards Associated (ASA) units.  (The actual audiogram results graph is of record at page 29 of the Veteran's service treatment records.)  The reported puretone threshold results, converted from American Standards Associates (ASA) units to International Standards Organization (ISO) units, were as follows for the right ear:  15 decibels (db), 10 db, 10 db, and 5 db at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz, respectively.  (Testing was not performed at 3000 Hertz).  For the left ear, the converted puretone threshold results were as follows:  25 (db), 10 db, 10 db, and 5 db at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz, respectively.  (Testing was not performed at 3000 Hertz).  A December 1971 service discharge examination report reflects that the Veteran's auditory thresholds were zero decibels in both ears from 500-4000 Hertz (Testing was not performed at 3000 Hertz) using the current ISO units.  (See December 1971 service discharge examination report).  The Veteran's ears were evaluated as "normal" at service discharge.  

Consideration is given to the Veteran's statements concerning in-service noise exposure.  The Veteran's service personnel records from his period of active military service in the United States Army reflect that his military occupational specialty was a wireman in an infantry division and that he had received training as a Field Communication Crewman.  Thus, the Board finds that it has little reason to doubt the credibility of the Veteran's assertions of his exposure to acoustic trauma from artillery weapons in an infantry unit, as he has alleged.  In-service noise exposure is thereby conceded.  38 U.S.C.A. § 1154(a).  In view of the foregoing, the Board finds that Shedden element number two (2), evidence of in-service injury or disease, has been met.

Thus, the crux of the Veteran's claim for service connection for a bilateral hearing loss disability rests on Shedden element three (3), evidence of a nexus between this disability and his presumed in-service acoustic trauma. 

There are several VA opinions that are against the claim.  At the close of an October 2012 VA Hearing Loss and Tinnitus examination, the VA examiner concluded that it was less likely than not (50 percent probability or greater) that the Veteran's bilateral hearing loss was related to his period of military service, to include his confirmed acoustic trauma.  The VA audiologist reasoned that the Veteran's induction and service separation audiograms displayed normal hearing bilaterally, with no significant threshold shifts noted.  She also indicated that other factors, such as his history of occupational and recreational noise exposure, and presbycusis could not be ruled out as having contributed to his hearing loss.  (See October 2012 VA Hearing Loss and Tinnitus examination report).  The Board finds the October 2012 VA audiologist's opinion to be of diminished probative value because she did not convert the Rudmose Audiogram at service induction from ASA to ISO standards.  

Other evidence against the claim includes a February 2013 VA examiner's opinion.  The February 2013 VA examiner opined, after having converted the service induction examination from ASA to ISO standards, that it was less likely than not that the Veteran's bilateral hearing loss was related to military service.  The VA examiner reasoned that the Veteran had normal hearing at discharge and no significant shift in thresholds from induction to discharge.  The VA examiner also supported his opinion with a study published by the IOM that "[c]urrent science indicates that understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure."  

The Board recognizes the Veteran's belief that his bilateral hearing loss is related to his period of active service, to include his confirmed exposure to acoustic trauma.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced in-service noise exposure, he cannot relate his hearing loss disability to his period of active service as identifying an etiology for such hearing loss requires medical training he has not been shown to possess. 

Therefore, the evidence of record does not relate the Veteran's bilateral hearing loss to his military service.  As discussed, the February 2013 VA examiner reviewed the Veteran's entire record and was aware of the Veteran's in-service noise exposure, but ultimately concluded that it was not at least as likely that the Veteran's hearing loss was due to service. The examiner's opinion relied on service treatment records that reflected the Veteran had normal hearing.  The examiner also noted a lack of a clinically significant shift in service in the Veteran's hearing between enlistment and separation.  The Board finds the nexus opinion proffered by the February 2013 examiner to be well-reasoned and highly probative.

While the Veteran claims, and the Board concedes, that he was exposed to acoustic trauma in service, he has not submitted any additional evidence establishing a nexus between that noise exposure and his current hearing loss.  Specifically, the Veteran has not identified evidence showing that he had a chronic hearing loss disability for VA purposes in service or within the one-year presumptive period following service separation.  Furthermore, the Veteran has not consistently reported experiencing hearing loss since service.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Rather, the earliest complaint of hearing loss of record appears to be the Veteran's application for VA compensation, received by VA in February 2012, approximately 41 years after separation in December 1971.  The Board realizes that the mere fact that there is no documentation of these conditions for years after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Finally, there are no other medical opinions of record which contradict that of the February 2013 VA examiner's opinion.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


